WR-83,286-01
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                       Transmitted 6/9/2015 5:03:42 PM
                                                                        Accepted 6/10/2015 8:24:46 AM
                                                                                        ABEL ACOSTA
                         Nos. WR-83,286-01 & WR-83,286-02                                       CLERK

                                           §     IN THE            RECEIVED
                                                            COURT OF CRIMINAL APPEALS
IN RE                                                              6/10/2015
                                           §                  ABEL ACOSTA,
                                                 COURT OF CRIMINAL  APPEALS  CLERK
BRANDON JAY CARTER
                                           §     STATE OF TEXAS


                                  STATE’S RESPONSE


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NOW COMES the State of Texas, by and through its District Attorney, 268th

Judicial District, Fort Bend County, and responds to Relator’s request that this Court

issue writs of mandamus and prohibition to cause the district court to vacate its order

substituting appointed counsel.

                                            I.
                                  Procedural Background

       On August 20, 2012, a grand jury indicted Relator, Brandon Jay Carter, for the

offense of burglary of a habitation with intent to commit a sexual assault, a first

degree felony, alleged to have been committed on or about September 26, 2011.

       On February 17, 2015, a jury trial commenced with the selection of a petit jury,

which was selected and sworn on February 18, 2015. Assigned Judge Lee Duggan,

Jr. presided at the jury trial.


                                           1
      On February 24, 2015, Relator’s appointed attorney, David Christopher Hesse,

argued with the trial court’s rulings, interrupted the trial court when it spoke, and

pursued questioning on certain matters after being instructed not to do so. [Exhibit

A, being a copy of the judgment of contempt and commitment order, at 1] The trial

court advised Mr. Hesse “outside the presence of the jury, that his conduct was

contemptuous, that he would not be held in contempt for what had occurred thus far,

that he should proceed with care and would be held in contempt if he persisted in

such behavior.” [Ex A at 1]

      On February 25, 2015, Mr. Hesse “persisted in disrupting the proceedings of

the Court during his cross-examination of the State’s witness, Detective Tommy

Thompson, by arguing with the Court’s rulings, (2) continued to pursue questioning

on matters he was instructed not to pursue, and (3) interrupted the Court when the

Court spoke.” [Ex A at 1-2] The jury began deliberations the same day.

      On February 26, 2015, the jury reported that their differences were

irreconcilable. The trial court gave an Allen charge, but the jury was still unable to

reach a verdict. Relator’s motion for a mistrial was granted and the jury was

discharged. The trial court then entered a Judgment of Contempt and Commitment

Order and released Relator’s defense counsel, David Christopher Hesse on a personal

recognizance bond. [Exhibit B, being a copy of the trial court’s docket sheet]

                                          2
      On March 2, 2015, Hon. Thomas Culver, Presiding Judge, 240th District Court,

made a docket entry, “Atty. Hesse is removed from this case. Harris Wood is

appointed to replace Hesse. Ms. Levy to notify Mr. Wood of reset to 4-6-2015 @

1:30 p.m.”      [Ex B]   On March 2, 2015, Hon. James Shoemake, Presiding

Administrative Judge entered an order appointing Harris S. Wood, Jr. to defend

Relator, and Ms. Levy duly notified Mr. Wood of his appointment. [Exhibit C, being

a copy of the appointment packet]

      On March 6, 2015, Relator filed petitions for writs of mandamus and

prohibition in the First Court of Appeals, which were summarily denied on May 7,

2015. In re Brandon Jay Carter, Nos. 01-15-00216-CR & 01-15-00217-CR (Tex.

App.--Houston [1st Dist.] May 7, 2015) (orig. proceedings, not designated for

publication).

      On March 9, 2015, a Notice of Allegations of Contempt and Order Setting

Show Cause Hearing for March 23, 2015 was filed and personally served on Mr.

Hesse. [Exhibit D, being a copy of the notice without attachments] The show cause

hearing was reset to April 15, 2015.

      On March 12, 2015, the trial court entered its Amended Order Substituting

Counsel in The State of Texas vs. Brandon Jay Carter, Cause No. 12-DCR-061186.

[Exhibit E, being a copy of the Amended Order] The Order recites Mr. Hesse’s

                                        3
requests during Relator’s jury trial to be removed as counsel if he were to be held in

contempt. [Ex E at 2] When the trial court removed Mr. Hesse from Relator’s case,

Mr. Hesse been held in contempt and a show cause hearing before a different judge

was pending. [Exs A and D]

      On April 15, 2015, the trial court convened the show cause hearing on Mr.

Hesse’s contempt during Relator’s jury trial. Mr. Hesse requested that his amended

special plea of double jeopardy be heard first. After the trial court denied relief, Mr.

Hesse asked the court to stay the proceedings to enable his appeal of the court’s

ruling. Mr. Hesse filed his notice of appeal on April 16, 2016, and filed his brief on

June 8, 2015. In re David Christopher Hesse, No. 01-15-00401-CR.

      On May 15, 2015, Relator filed the instant applications for writ of mandamus

and writ of prohibition in this Court. On June 1, 2015, after receiving Relator’s

emergency motion for stay, this Court ordered the Judge of the 240th District Court

to file a response with this Court, and permitted the Fort Bend County District

Attorney’s Office to also submit a response.

                                          II.
                       The State is not a real party in interest

      The crux of Relator’s applications for writs of mandamus and prohibition is to

reinstate David Christopher Hesse as Relator’s appointed attorney. Although Relator



                                           4
names District Attorney, John F. Healey, Jr., as a real party in interest, the State of

Texas has no interest in which competent attorney represents Relator. More

importantly, the State believes that it may be an ethical violation for its attorneys to

express an opinion in this matter and as a result, in all likelihood, interfere with the

attorney-client relationship.

                                               Respectfully submitted,

                                               John F. Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell
                                               SBOT # 11395400
                                               Assistant District Attorney
                                               301 Jackson Street, Room 101
                                               Richmond, Texas 77469
                                               (281) 238-3205/(281) 238-3340 (fax)
                                               Gail.McConnell@fortbendcountytx.gov




                                           5
                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's response was served on

June 9, 2015, the electronic filing manager or by email on the following persons:

David Christopher Hesse, Attorney for Relator
Hesse@HoustonCriminalJustice.com

Harris S. Wood, Jr., Appointed Attorney for Relator in Cause No. 12-DCR-061186
hwoodatty@yahoo.com

Hon. Thomas R. Culver, III, Presiding Judge, 240th District Court
c/o Becky.Fisher@fortbendcountytx.gov

                                            /s/ Gail Kikawa McConnell
                                            Gail Kikawa McConnell




                                        6
                     Nos. WR-83,286-01 & WR-83,286-02

                                        §    IN THE
IN RE
                                        §    COURT OF CRIMINAL APPEALS
BRANDON JAY CARTER
                                        §    STATE OF TEXAS


                                  EXHIBITS


Exhibit A: Copy of the Judgment of Contempt and Commitment Order

Exhibit B: Copy of the trial court’s docket sheet

Exhibit C: Copy of the appointment packet

Exhibit D: Copy of the Notice of Allegations of Contempt and Order Setting Show
           Cause Hearing

Exhibit E:   Copy of the Amended Order Substituting Counsel
Exhibit A
Exhibit B
Exhibit C
Exhibit D
6th
Exhibit E
                                                             12-DCR-061186
                                                            ORDER
                                                            Order
                                                            3471820



                                No. 12-DCR-061186

THE STATE OF TEXAS                       §   IN THE 240TH JUDICIAL
vs                                       §   DISTRICT COURT OF

BRANDON JAY CARTER                       §   FORT BEND COUNTY, TEXAS

      AMENDED ORDER TO SUBSTITUTE APPOINTED COUNSEL
      On March 2, 2015, the Presiding Administrative Judge, James H. Shoemake,
upon the request of Thomas R. Culver, III, the elected judge of the 240th District
Court, entered an Order appointing Harris S. Wood, Jr. to defend Defendant,
Brandon Jay Carter. In accordance with this Court's docket entry, the Court
Administration Coordinator issued a notice substituting Mr. Wood for appointed
attorney Chris Hesse. This amended order is now entered to memorialize good
cause for the substitution of counsel.

      Mr. Hesse represented Defendant in ajury trial, commencing February 17,
2015, with the selection of a petit jury, which was empaneled and sworn on
February 18, 2015. The jury could not come to a unanimous decision, and
Defendant's motion for a mistrial was granted on February 26, 2015. After the
jury was released from service, Mr. Hesse was found in contempt of court by the
Hon. Lee Duggan, Jr., sitting by assignment. Mr. Hesse sentenced to a$500 fine,
and released on a personal recognizance bond.          Attached hereto, without
attachments, is a copy of the Notice of Allegations of Contempt and Order Setting
Show Cause Hearing set for March 23, 2015. [Exhibit 1]
          In addition to the allegations of contempt, the reporter's record reflects
several exchanges between Mr. Hesse and the trial court wherein Mr. Hesse
expressed his concern about being held in contempt and "asked to be removed
from this case because my interests are adverse to my client's at this very
moment." [Exhibit 2, RR-Feb. 24, 2015 at 5] And again, "I ask that I be
withdrawn as attorney of record...." [Exhibit 3, RR-Feb 25, 2015 at 57]
          Because Mr. Hesse is subject to a show cause hearing for contempt and had
asked to be removed from this case because he might be held in contempt, this
Court hereby finds good cause to remove David Christopher Hesse as the
appointed attorney in this cuase and to substitute Harris S. Wood, Jr. to defend
Brandon Jay Carter.

          In addition, on March 3, 2015, the Indigent Defense Coordinator has notified
the Court that Mr. Hesse asked to be removed from all appointment lists because
he is moving to Amarillo in May 2015. [Exhibit 4, being the affidavit of Raquel
Levy]

           Signed on March 12, 2015.


                                         Thomas R. Culver, III
                                 p/K     Presiding Judge, 240th District Court
        MAR Um2015 P

CterfcBfefifeteSBrt,ff9Jttten#Exhibit 1
                              No. 12-DCR-061186

STATE OF TEXAS                             §.         ™THE 240TH ^JDIOAL
                                           6          DISTRICT COURT OF
VS.                           .     .......b

BRANDON JAY CARTER,                        §          FORT BEND COUNTY, TEXAS
Defendant     .               ..       "        • •

IN RE: DAVID CHRISTOPHER HESSE •


             NOTICE OF ALLEGATIONS OF CONTEMPT AND
               ORDER SETTING SHOW CAUSE HEARING

 • Notice is hereby given to Respondent, David Christopher Hesse, that certain
conduct by you, more fully set forth hereinbelow, is considered by this Court to be
prima facie evidence of contempt of court. Attached hereto as Exhibit A, and
mcorporated herein, is acopy ofthe Reporter's Record ofthe Court's Judgment of
Contempt and Commitment Order. Attached hereto as Exhibit B, and incorporated
herein, is a copy of the Reporter's Record of the Testimony of Detective
Thompson. Attached hereto as Exhibit C, and incorporated herein, is acopy of
the audio recording ofthe trial proceedings on February 24-26, 2015.
                              1. Factual Allegations

1.01 Respondent is the attorney of record for the Defendant^ ^entitled
       and numbered cause.                                   ?flftH&K ~? M8'' ^

                                                               HEBKOTSTWCT-COURT
1.02 Ajury trial commenced on February 17, 2015, with the selection of apetit
     jury on February 18,2015, which was sworn that day.
1.03 On February 18, 2015, the indictment was read, and the Defendant pleaded,
     "Not Guilty." The State and Respondent for the defense presented opening
      statements, after which the State's evidence began.
1.04 On February 24, 2015, defense witness Lloyd Malpess testified by
     agreement ofthe parties out of order, before the State rested its case.
1.04 On February 24,2015, Respondent argued with the Court's rulings.
1.05 On February 24,2015, Respondent interrupted the Court as the Court spoke.
1.06 On February 24, 2015, Respondent pursued questioning on certain matters
      after being instructed not to do so.
1.07 On February 24, 2015, The Court advised Respondent outside the presence
      of the jury, that his conduct was contemptuous, that he would not be held in
      contempt for what had occurred thus far, and that he should proceed with
       care and would be held in contempt if he persisted in such behavior.
 1.08 On February 25, 2015, despite the Court's warnings the day before,
       Respondent again persisted in disrupting the proceedings ofthe Court during
       his cross-exaxmnation ofthe State's witness, Detective Tommy Thompson.
       1.081 Respondent argued with the Court's rulings, including "I want to
              tow more about this DeMarcus Hawthorne" [Ex Aat 54]; "I'-have a
     right to confront, sir" [Ex Aat 56]; "I object to being denied-" [Ex A
     at 80-81]; "I can put my objection, now, sir. My objection-" [Ex Aat
     81]; "My objection is I-" [Ex Aat 81]; "My client is being denied—
     my client is being denied-" [Ex Aat 81]; "And Iwant to put it on the
     record, sir. I want to put it on the record-" [Ex A at 81]; "I object
     that my client is being demed his right to confront-" [Ex Aat 81];
     "Every time you talk over me, sir, I'm not getting on the record. I
     object-" [Ex Aat 82]; "I'd like to make an offer of proof now, sir"
     [Ex A at 82]
1.082 Respondent refused to give an estimate of how long Respondent
     intended to cross-examine the witness, "As long as I see fit, sir," "I
     don't know," "I'll determine that," "You can deal with that when it
     comes sir," and when the Court asked for Respondent's best estimate,
     Respondent twice answered, "No, sir." [Ex Aat 58-62]
1.082 Respondent four times continued to pursue questioning about bad
     acts or convictions of DeMarcus Cortez Hawthorne after the State's
      object to relevance was sustained, and the Court had instructed
      counsel to move on to another topic. [Ex Aat 43-45, 80]
1.083 Respondent twice continued to pursue questioning about latent
       prints after the State's objection was sustained, and the' ddurt had
             instructed Respondent to move on to new material. [Ex Aat 55-56]
     1.084 Respondent interrupted the Court when the Court spoke:
            The Court: You have the usual pathway ofobjections—
            Respondent: And Iwant to put it on the record, sir. I want to put it on
            the record—

            The Court: And do not talk over the Judge.

            [Ex A at 81]

1.09 On February 25, 2015, the State rested after Det. Thompson's testimony, the
     defense rested, and the evidence was closed. The Court's charge was read,
     closing arguments were made, and the jury was retired to deliberate on guilt-
     innocence. The jury was allowed to separate at about 6:50 p.m. on the
     agreement ofthe parties.
1.10 On February 26, 2015, the jury resumed deliberating, but sent out awritten
     note stating "our differences are irreconcilable." The Court prepared an
     Allen charge that was approved by the parties and which was sent to the
     jury. However, at about noon, the jury was returned to the courtroom,
     Defendant's motion for mistrial was granted, and the jury was discharged.
1.11 On February 26, 2015, after the jury had been discharged, the* Court entered
      aJudgment of Contempt and Commitment Order after finding Respondent
      in contempt and authorized Respondent to make apersonal appearance bond
      as an officer of the Court.                                       -';   •"
                           2. Allegations of Contempt

2.0l The conduct of the Respondent, as described hereinabove, is contumacious
      for the reason that it significantly disrupts the orderly proceedings of the
      court and the proper and effective administration of justice by causing
      unnecessary delay and the waste ofjudicial resources.
                               3. Legal Principles

3.01 In determining whether or not the Respondent is in contempt, this Court is
      cognizant of and guided by the principle that the essence of contempt is not
      an offense against aparticular judge's personal sensibilities, but is instead an
      affront to the authority, justice or dignity of the court, which conduct
      obstructs the proper and effective administration ofjustice. Brown v. United
      States, 386 U.S. 148 (1958).
3.02 Contempt has been defined as an act which is reasonably calculated to
     unpede, embarrass, or obstruct the court in the lawful discharge ofits duties.
       Exparte Soape, 341 S.W.2d 621 (Tex. 1961).
                              4. Range ofPunishment

 4.01 The range ofpunishment for contempt is afine of not more than $500.00, or
       confinement mthe county jail for aperiod of not more than six months, or
       by both afine and aperiod of confinement.
                             5. AssignedJudge

,01 Pursuant to Section 21.002(d) of the Government Code, the Honorable Olen
     Underwood, presiding judge of this admmistrative region, has appointed the
     Honorable Michael Seller, to determine the guilt or innocence of the
     Respondent.

     Signed March 6, 2015.                 ^^

                                         Hon. Lee Duggan,(
                                         Judge Presiding by Assignment
                                         240th District Court
                                         Fort Bend County, Texas
                           SHOWCAUSE ORDER

     IT IS HEREBY ORDERED that the Respondent, David Christopher Hesse,
appear before this Court at 10:00 a.m. on March 23, 2015, to show cause why he
should not be held in contempt ofcourt and punished accordingly.
                        NOTICE OF SHOW CA USE ORDER
    IT IS FURTHER ORDERED that the Clerk of this Court shall cause a
NOTICE OF SHOW CAUSE ORDER to be served on Respondent in person on
March 9, 2015, upon his appearance at 10:30 ,m. in this Court as Respondent
swore he would when released on apersonal recognizance bail bond. Acopy of
this notice and order shall also be provided to the Honorable Olen Underwood,
Administrative Judge; the Honorable Michael Seller, Presiding Judge by
assignment; and the Honorable Thomas Culver, Presiding Judged me 240*
District Court.

      Signed March

                                            Hon. Michael Seller
                                            Judge Presiding by Assignment
                                            240th District Court
                                            Fort Bend County, Texas
Exhibit 2
                            REPORTER'S   RECORD
                        VOLUME 1 OF      i VOLUMES
                  TRIAL COURT CAUSE NO. 12-DCR-61186



     THE   STATE OF TEXAS           IN THE DISTRICT COURT

                                    FORT BEND COUNTY,   TEXAS
     vs


                                    240TH JUDICIAL DISTRICT
     BRANDON JAY CARTER




 9


10                    EXCERPT OF BENCH CONFERENCE

11


12


13
           On the 23rd day of February, 2015, the following
14
     proceedings came on to be held in the above-titled and
15
     numbered cause before the Honorable LEE DUGGAN, JR,
16
     Presiding Judge, held in Richmond, Fort Bend County,
17   Texas .


18
           Proceedings reported by computerized stenotype

19   machine.


20


21


22


23


24


25
                                APPEARANCES
 1


 2   AMANDA BOLIN
     STUTI PATEL
 3   DISTRICT ATTORNEY'S OFFICE
     301 Jackson Street
 4   Richmond,    Texas 77469
     Telephone:      281-341-4460
 5
     Attorney for The State of Texas

 6


 7   CHRIS   HESSE
     ATTORNEY AT LAW
 8   1110 Front Street, Ste.        C
     Richmond, Tx 77469
 9   Telephone:      281-984-0051
     Counsel for Brandon Carter
10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25
 1                    (Judge enters)
 2                    (Out of the presence of the jury)
 3                    THE COURT:     Thank you, have a seat.
                      MR. HESSE:     Your Honor, my we approach on

     the    record?

                      THE COURT:     Approach.

                      MR.   HESSE:   Your Honor   --

                      THE COURT:     Do you want your defendant

     here before we    speak?
                      MR. HESSE:     Yes, that would be great.
10


11
                      THE COURT:     Counsel, may I have both of

12   you here for a bench conference?
 3                    MS. PATEL:     Yes, Judge
                      MS.   BOLIN:   Yes,   your Honor.
14

                      THE COURT:     I don't want to talk to either
15

16   of you about evidence in the matter at this time but
17   simply scheduling and procedure

18
                      Are your witnesses here for those matters

19
     that you propose to offer proof about?
                      MS.   PATEL:   Yes,   your Honor.
20


21
                      THE COURT:     Is your out of town witness

22   here


23
                      MR. HESSE:     Your Honor, just before we hit

24   that just really quick.
25                    THE COURT:     I'm sorry?
                     MR. HESSE:    Just before we talk about that, J
2    would like -- just prior to the court reporter coming into
3    the courtroom, you called us up to talk to us about the
 4   case.

 5                   THE COURT:    That's correct.     I did.
 6                   MR. HESSE:    And I demanded that everything
 7   be put on the record.
                     THE COURT:    And I don't want to hear some

 9   authority from you on that the fact the Judge is not
10   entitled to have the cooperation of lawyers on non-trial
11   matters.

12                   MR. HESSE:    I demanded that everything
13   that's said between the attorneys and the Judge be put
14   on the record and at which point you advised me if I
15   persist in making that demand, you would hold me in
16   contempt.

17
                     THE COURT:    I'm going to certainly

18
     consider it because you've been an impediment to the
19   orderly flow of the case.      You haven't been held in
20   contempt yet.
                     m_r. HESSE:   That's what —     urn —   what you
22   told me is you would - if      I persist in that course of
23   action insisting that this     be put on the record that you
24   would hold me in contempt.      And so, sir, now — if you
25   would allow me to speak -      now that I'm afraid of being
  1   held in contempt

 2                    THE COURT:     Be careful.   We are startinc
 3    even

 4                    MR. HESSE:     Now that I'm afraid of being
 5    held in contempt, I ask for'a continuance and I ask for
 6    a mistrial and I ask to be removed from this case
 7    because my interest are adverse to my client's at this
      very moment.

 9
                      THE COURT:     Tell me how your   interests are

10    adverse to your client?9

11
                     MR.    HESSE:   I can't defend my client when

12    I'm afraid of being held in contempt

13
                      THE COURT:     As I say, you have noL been

14    and although I've been told orally about matters that I
15    didn't hear that have been said that you said so you are
16    treading close.      But it 's a clean slate and a brand new
17    week.    So your motion is for —
IQ                   MR. HESSE:      For a continuance, for a
19    mistrial and that I be withdrawn as the attorney of
20    record

2\                    THE COURT:     Each of your motions is

22    overruled.

23


2 4


25
 1   STATE   OF   TEXAS

 2   COUNTY OF FORT BEND

 3

         I, Liz Wittu, Official Court Reporter in and for the
 5   240TH District Court of Fort Bend, State of Texas, do
 6   hereby certify that the above and foregoing contains a
 7   true and correct transcription of all portions of
     evidence and other proceedings requested in writing by
 9   counsel for the parties to be included in this volume of
10   the Reporter's Record in the above-styled and numbered
11   cause, all of which occurred in open court or in
12   chambers and were reported by me

13       j further certify that this Reporter's Record of the
14   proceedings truly and correctly reflects the exhibits,
15   if any, offered by the respective parties

16       I further certify that the total cost for the
17   preparation of this Reporter's Record is $                 and
18   was paid/will be paid by                                     •

19
                                /S/ Liz Wittu
20
                                Liz   Wittu,   CSR
21                              Texas CSR 7928
                                Official   Court     Reporter
22
                                240TH   District     Court
                                Fort Bend County,       Texas
23                              301 Jackson
                                Houston,   Texas 77469
24                              Telephone:      281-341-8601
                                Expiration:      12/31/2015
25
Exhibit 3




            1   'P
                         February 24 & 25, 2015



                           REPORTER'S   RECORD
 1
                         VOLUME 1 OF 1 VOLUMES
2
                   TRIAL COURT CAUSE NO. 12-DCR-61186

 3
     THE STATE OF TEXAS           ) IN THE DISTRICT COURT •-
                                  ) FORT BEND COUNTY,   TEXAS
 4   vs .



 5
     BRANDON JAY CARTER           ) 240TH JUDICIAL DISTRICT
 6


 7




                          EXCERPT OF TESTIMONY
 9


10


11


12
            On the 24th & 25th day of February, 2015, the

13
     following proceedings came on to be held in the
14
     above-titled and numbered cause before the Honorable» LEE
15
     DUGGAN, JR, Presiding Judge, held in Richmond, Fort Bend
16   County,    Texas.

17
            Proceedings reported by computerized stenotype
18   machine.

19


20

21


22


23


24


25
                                                        L
                                 February 24 & 25,      2015




     1                                    APPEARANCES


 2       AMANDA BOLIN
         STUTI PATEL
 3       DISTRICT ATTORNEY'S        OFFICE
         301 Jackson Street
 4       Richmond,      Texas   77469
         Telephone:       281-341-4460
 ^j
         Attorney for The State of Texas

 6


 1       CHRIS HESSE
         ATTORNEY AT      LAW
 8       1110   Front    Street,   Ste.    C
         Richmond,      Tx 77469
 9       Telephone:       281-984-0051
         Counsel   for Brandon      Carter
10


11


12


13

14


15


16


17


18


19


20


21


22


23


24


25
                 Tommy Thompson - February 24, 2-015             57
                    Cross-Examination by Mr.   Hesse



 1   rule on the objections, that's it.      I don't want to
 2   argue about it.     That's contempt.   I'm trying to stay
 3   away from contempt.     I would like to finish this case.'
 4                    How long, additionally, do you think it's
 5   going to be before you're finished this evening?
 6                    MR. HESSE:   Sir, are you threatening me
 7   with contempt?

 8                    THE COURT:   Sir?
 9                    MR. HESSE:   Are you threatening me with
10   contempt?

H                     THE COURT:   No, sir, I'm telling you that
12   your conduct borders on it.      But I've overlooked a lot,
13   and I intend to continue to try to overlook a lot.
14                    MR. HESSE:   If my conduct borders on
15   contempt, I ask for a continuance.      I ask for a
16   mistrial.   I ask that I be withdrawn as attorney of
17   record, and I ask that the issue of my contempt be --
ig                    THE COURT:   We've been over all this

19   before.

20                    MR. HESSE:   The issue of my contempt be --
2i                    THE COURT:   And do not try to talk over
22   me.   She only takes my voice when the two of us are
23   being heard.
24                    MR. HESSE:   That's very unfortunate, sir.
25                    THE COURT:   Sir?
                  Detective Tommy Thompson - February 25, 2015                  119
                           Recross-Examination by Mr.        Hesse




     1   STATE    OF    TEXAS


     2   COUNTY    OF    FORT   BEND

     3


 4           I, Liz Wittu, Official Court Reporter in and for the

 5       240TH District Court of Fort Bend,           State of   Texas,    do

 6       hereby certify that the above and foregoing contains a

 7       true and correct transcription of all portions of

 8       evidence and other proceedings requested in writing by

 9       counsel for the parties to be included in this volume of

10       the Reporter's Record in the above-styled and numbered

11       cause, all of which occurred in open court or in

12       chambers and were reported by me.

13           I further certify that this Reporter's Record of the

14       proceedings truly and correctly reflects the exhibits,

15       if any, offered by the respective parties.

16           I further certify that the total cost for the

17       preparation of this Reporter's Record is $                       and

18       was paid/will be paid by                                    ______•

19
                                       /S/   Liz Wittu
20
                                       Liz Wittu,      CSR
21                                     Texas   CSR    7928
                                       Official Court Reporter
22                                     240TH   District      Court
                                       Fort Bend County,        Texas
23                                     301   Jackson
                                       Houston,      Texas   77469
24                                     Telephone:       281-341-8601
                                       Expiration:       12/31/2015
25
Exhibit 4
THE STATE OF TEXAS

COUNTY OF FORT BEND


                       AFFIDAVIT OF RAQUEL LEVY

      BEFORE ME, the undersigned authority, on this day personally appeared
Raquel Levy, who swore or affirmed to tell truth, and stated as follows:
      "My name is Raquel Levy. I am over the age of eighteen years and have
personal knowledge ofthe facts stated herein, which are true and correct.
      I am currently employed as the Indigent Defense Coordinator,
Administrative Court Services, Fort Bend County. I have been so employed since

the year of 2007.

      As part of my duties, I maintain the Misdemeanor and Felony Lists of
attorneys qualified for appointment to criminal cases. On February 12, 2015, Mr.
Hesse asked me to remove him from all appointment lists because he is moving to
Amarillo in May 2015. I notified the judges ofMr. Hesse's request on March 3,

2015."

                                                                  0

                                                   Rajquel Levy       f
      SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned authority

on March 12, 2015, by Raquel Levy.


                                     Notary Public in and for the State of
                                     Texas
                                     My commission expires: